Exhibit 10.1






February 27, 2019
To:
LivePerson, Inc.
475 Tenth Avenue, 5th Floor

New York, NY 10018
Telephone No.:     (212) 609-4200


From: [Dealer contact information]


Re:     Base Call Option Transaction
The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
[_____________] (“Dealer”) and LivePerson, Inc. (“Counterparty”) as of the Trade
Date specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the Agreement (as defined below). Each party
further agrees that this Confirmation together with the Agreement evidence a
complete binding agreement between Counterparty and Dealer as to the subject
matter and terms of the Transaction to which this Confirmation relates, and
shall supersede all prior or contemporaneous written or oral communications with
respect thereto.
The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum,
dated February 27, 2019 (the “Offering Memorandum”), relating to the 0.75%
Convertible Senior Notes due 2024 (as originally issued by Counterparty, the
“Convertible Notes” and each USD 1,000 principal amount of Convertible Notes, a
“Convertible Note”) issued by Counterparty in an aggregate initial principal
amount of USD 200,000,000 (as increased by up to an aggregate principal amount
of USD 30,000,000 if and to the extent that the Initial Purchasers (as defined
herein) exercise their option to purchase additional Convertible Notes pursuant
to the Purchase Agreement (as defined herein)), pursuant to an Indenture to be
dated March 4, 2019 between Counterparty and U.S. Bank National Association, as
trustee (the “Indenture”). In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein will in
each case conform to the descriptions thereof in the Offering Memorandum. If any
such definitions in the Indenture or any such sections of the Indenture differ
from the descriptions thereof in the Offering Memorandum, the descriptions
thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer as
of the date of this Confirmation, and if any such section numbers are changed in
the Indenture as executed, the parties will amend this Confirmation in good
faith to preserve the intent of the parties. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended or supplemented
following such date (other than any amendment or supplement (x) pursuant to
Section 10.01(k) of the Indenture that, as determined by the Calculation Agent,
conforms the Indenture to the description of Convertible Notes in the Offering
Memorandum or (y) pursuant to Section 14.07(a) of the Indenture, subject, in the
case of this clause (y), to the second paragraph under “Method of Adjustment” in
Section 3), any such amendment or supplement will be disregarded for purposes of
this Confirmation unless the parties agree otherwise in writing. For the
purposes of the Equity Definitions, the Transaction shall be deemed to be a
Share Option Transaction.
1.
This Confirmation shall supplement, form a part of, and be subject to an
agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as if
Dealer and Counterparty had executed an agreement in such form on the Trade Date
but without any Schedule except for:



1

--------------------------------------------------------------------------------







(a)
the election of the laws of the State of New York as the governing law (without
reference to choice of law doctrine) and the election of USD as the Termination
Currency; and

(b)
(i) the election that the “Cross Default” provisions of Section 5(a)(vi) of the
Agreement shall apply to Dealer with a “Threshold Amount” of three percent of
Dealer’s shareholders’ equity; provided that “Specified Indebtedness” shall not
include obligations in respect of deposits received in the ordinary course of
Dealer’s banking business, (ii) the phrase “or becoming capable at such time of
being declared” shall be deleted from clause (1) of such Section 5(a)(vi) and
(iii) the following language shall be added to the end thereof “Notwithstanding
the foregoing, a default under subsection (2) hereof shall not constitute an
Event of Default if (x) the default was caused solely by error or omission of an
administrative or operational nature; (y) funds were available to enable the
relevant party to make the payment when due; and (z) the payment is made within
two Local Business Days of such party’s receipt of written notice of its failure
to pay.”

In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement. If there exists any ISDA Master Agreement between Dealer and
Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, then notwithstanding anything to the contrary
in such ISDA Master Agreement, such confirmation or agreement or any other
agreement to which Dealer and Counterparty are parties, the Transaction shall
not be considered a Transaction under, or otherwise governed by, such existing
or deemed ISDA Master Agreement.
2.
The terms of the particular Transaction to which this Confirmation relates are
as follows:

General Terms.
Trade Date:
February 27, 2019

Effective Date:
The Trade Date

Option Style:
“Modified American”, as described under “Procedures for Exercise” below

Option Type:
Call

Buyer:
Counterparty

Seller:
Dealer

Shares:
The common stock of Counterparty, par value USD 0.001 per share (Exchange symbol
“LPSN”).

Number of Options:
200,000. For the avoidance of doubt, the Number of Options shall be reduced by
any Options (or fractions of an Option) exercised by Counterparty. In no event
will the Number of Options be less than zero.

Applicable Percentage:
[__]%

Option Entitlement:
A number equal to the product of the Applicable Percentage and 25.9182.

Strike Price:
USD 38.5829

Cap Price:
USD 57.1600



2

--------------------------------------------------------------------------------







Premium:
USD [__________]

Premium Payment Date:
March 4, 2019

Exchange:
The NASDAQ Global Select Market

Related Exchange(s):
All Exchanges

Excluded Provisions:
Section 14.04(i) and Section 14.03 of the Indenture.

Procedures for Exercise.
Conversion Date:
With respect to any conversion of a Convertible Note (other than any conversion
of Convertible Notes with a Conversion Date occurring prior to the Free
Convertibility Date (any such conversion, an “Early Conversion”), to which the
provisions of 10(h)(i) of this Confirmation shall apply), the date on which the
Holder (as such term is defined in the Indenture) of such Convertible Note
satisfies all of the requirements for conversion thereof as set forth in Section
14.02(b) of the Indenture (such Convertible Notes, the “Relevant Convertible
Notes” for such Conversion Date).

Free Convertibility Date:
November 1, 2023

Expiration Time:
The Valuation Time

Expiration Date:
March 1, 2024, subject to earlier exercise.

Multiple Exercise:
Applicable, as described under “Automatic Exercise” below.

Automatic Exercise:
Notwithstanding Section 3.4 of the Equity Definitions, on each Conversion Date
occurring on or after the Free Convertibility Date in respect of which a Notice
of Conversion that is effective as to Counterparty has been delivered by the
relevant converting Holder, a number of Options equal to the number of
Convertible Notes in denominations of USD 1,000 as to which such Conversion Date
has occurred shall be deemed to be automatically exercised; provided that such
Options shall be exercised or deemed exercised only if Counterparty has provided
a Notice of Exercise to Dealer in accordance with “Notice of Exercise” below.

Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.
Notice of Exercise:
Notwithstanding anything to the contrary in the Equity Definitions or under
“Automatic Exercise” above, in order to exercise any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, Counterparty must notify Dealer in writing (which, for the
avoidance of doubt, may be by email) before 5:00 p.m. (New York City time)



3

--------------------------------------------------------------------------------







on the Scheduled Valid Day immediately preceding the Expiration Date specifying
the number of such Options; provided that if the Relevant Settlement Method for
such Options is (x) Net Share Settlement and the Specified Cash Amount (as
defined below) is not USD 1,000, (y) Cash Settlement or (z) Combination
Settlement, Counterparty shall provide Dealer a separate notice (the “Notice of
Final Settlement Method”) (which, for the avoidance of doubt, may be by email)
in respect of all such Convertible Notes before 5:00 p.m. (New York City time)
on the Free Convertibility Date specifying (1) the Relevant Settlement Method
for such Options, and (2) if the settlement method for the related Convertible
Notes is not Settlement in Shares or Settlement in Cash (each as defined below),
the fixed amount of cash per Convertible Note that Counterparty has elected to
deliver to Holders (as such term is defined in the Indenture) of the related
Convertible Notes (the “Specified Cash Amount”) and if Counterparty fails to
timely provide such Notice of Final Settlement Method, it shall be deemed to
have provided a Notice of Final Settlement Method indicating that the Relevant
Settlement Method is Net Share Settlement and that the settlement method for the
related Convertible Notes is a combination of cash and shares with a Specified
Cash Amount of USD 1,000. Counterparty acknowledges its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act (as defined below) and the rules and regulations thereunder, in
respect of any election of a settlement method with respect to the Convertible
Notes that is not Net Share Settlement with a Specified Cash Amount of USD
1,000.
Valuation Time:
At the close of trading of the regular trading session on the Exchange; provided
that if the principal trading session is extended, the Calculation Agent shall
determine the Valuation Time in its commercially reasonable discretion.

Market Disruption Event:
Section 6.3(a) of the Equity Definitions is hereby replaced in its entirety by
the following:

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options


4

--------------------------------------------------------------------------------







contracts or futures contracts traded on any United States exchange relating to
the Shares.”
Settlement Terms.
Settlement Method:
For any Option, Net Share Settlement; provided that if the Relevant Settlement
Method set forth below for such Option is not Net Share Settlement, then the
Settlement Method for such Option shall be such Relevant Settlement Method, but
only if Counterparty shall have notified Dealer of the Relevant Settlement
Method in the Notice of Final Settlement Method for such Option.

Relevant Settlement Method:
In respect of any Option:

(i)    if Counterparty has elected to settle its conversion obligations in
respect of the Relevant Convertible Note (A) entirely in Shares pursuant to
Section 14.02(a)(iv)(A) of the Indenture (together with cash in lieu of
fractional Shares) (such settlement method, “Settlement in Shares”), (B) in a
combination of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the
Indenture with a Specified Cash Amount less than USD 1,000 (such settlement
method, “Low Cash Combination Settlement”) or (C) in a combination of cash and
Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a Specified
Cash Amount equal to USD 1,000, then, in each case, the Relevant Settlement
Method for such Option shall be Net Share Settlement;
(ii)    if Counterparty has elected to settle its conversion obligations in
respect of the Relevant Convertible Note in a combination of cash and Shares
pursuant to Section 14.01(a)(iv)(C) of the Indenture with a Specified Cash
Amount greater than USD 1,000, then the Relevant Settlement Method for such
Option shall be Combination Settlement; and
(iii)    if Counterparty has elected to settle its conversion obligations in
respect of the Relevant Convertible Note entirely in cash pursuant to Section
14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in Cash”),
then the Relevant Settlement Method for such Option shall be Cash Settlement.
Net Share Settlement:
If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period;



5

--------------------------------------------------------------------------------







provided that in no event shall the Net Share Settlement Amount for any Option
exceed a number of Shares equal to the Applicable Limit for such Option divided
by the Applicable Limit Price on the Settlement Date for such Option.
Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Amount valued at the Relevant Price for
the last Valid Day of the Settlement Averaging Period.
Combination Settlement:
If Combination Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will pay or deliver, as the case may be, to
Counterparty, on the relevant Settlement Date for each such Option:

(i)
cash (the “Combination Settlement Cash Amount”) equal to the sum, for each Valid
Day during the Settlement Averaging Period for such Option, of (A) an amount
(the “Daily Combination Settlement Cash Amount”) equal to the lesser of (1) the
product of (x) the Applicable Percentage and (y) the Specified Cash Amount minus
USD 1,000 and (2) the Daily Option Value, divided by (B) the number of Valid
Days in the Settlement Averaging Period; provided that if the calculation in
clause (A) above results in zero or a negative number for any Valid Day, the
Daily Combination Settlement Cash Amount for such Valid Day shall be deemed to
be zero; and

(ii)
Shares (the “Combination Settlement Share Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of a number of
Shares for such Valid Day (the “Daily Combination Settlement Share Amount”)
equal to (A) (1) the Daily Option Value on such Valid Day minus the Daily
Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero; provided that in no event shall the sum of (x) the Combination Settlement
Cash Amount for any Option and (y) the Combination Settlement Share Amount for
such Option multiplied by the Applicable Limit Price on the Settlement Date for
such Option, exceed the Applicable Limit for such Option.

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any


6

--------------------------------------------------------------------------------







Combination Settlement Share Amount valued at the Relevant Price for the last
Valid Day of the Settlement Averaging Period.
Cash Settlement:
If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period.

Daily Option Value:
For any Valid Day, an amount equal to (i) the Option Entitlement on such Valid
Day, multiplied by (ii) (A) the lesser of the Relevant Price on such Valid Day
and the Cap Price, less (B) the Strike Price on such Valid Day; provided that if
the calculation contained in clause (ii) above results in a negative number, the
Daily Option Value for such Valid Day shall be deemed to be zero. In no event
will the Daily Option Value be less than zero.

Applicable Limit:
For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, paid to
the Holder of the Relevant Convertible Note upon conversion of such Convertible
Note and (B) the number of Shares, if any, delivered to the Holder of the
Relevant Convertible Note upon conversion of such Convertible Note multiplied by
the Applicable Limit Price on the Settlement Date for such Option, over (ii) USD
1,000.

Applicable Limit Price:
On any day, the opening price as displayed under the heading “Op” on Bloomberg
page LPSN <equity> (or any successor thereto).

Valid Day:
A day on which (i) there is no Market Disruption Event and (ii) trading in the
Shares generally occurs on the Exchange or, if the Shares are not then listed on
the Exchange, on the principal other United States national or regional
securities exchange on which the Shares are then listed or, if the Shares are
not then listed on a United States national or regional securities exchange, on
the principal other market on which the Shares are then listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Valid Day”
means a Business Day.

Scheduled Valid Day:
A day that is scheduled to be a Valid Day on the principal United States
national or regional securities exchange or market on which the Shares are
listed or admitted for trading. If the Shares are not so listed or



7

--------------------------------------------------------------------------------







admitted for trading, “Scheduled Valid Day” means a Business Day.
Business Day:
Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

Relevant Price:
On any Valid Day, the per Share volume-weighted average price as displayed under
the heading “Bloomberg VWAP” on Bloomberg page LPSN <equity> AQR (or its
equivalent successor if such page is not available) in respect of the period
from the scheduled opening time of the Exchange to the Scheduled Closing Time of
the Exchange on such Valid Day (or if such volume-weighted average price is
unavailable at such time, the market value of one Share on such Valid Day, as
determined by the Calculation Agent in a commercially reasonable manner using,
if practicable, a volume-weighted average method). The Relevant Price will be
determined without regard to after-hours trading or any other trading outside of
the regular trading session trading hours.

Settlement Averaging Period:
For any Option, the 50 consecutive Valid Days commencing on, and including, the
51st Scheduled Valid Day immediately prior to the Expiration Date; provided that
if the Notice of Final Settlement Method for such Option specifies that
Settlement in Shares or Low Cash Combination Settlement applies to the Relevant
Convertible Note, the Settlement Averaging Period shall be the 75 consecutive
Valid Days commencing on, and including, the 76st Scheduled Valid Day
immediately prior to the Expiration Date.

Settlement Date:
For any Option, the second Business Day immediately following the final Valid
Day of the Settlement Averaging Period for such Option.

Settlement Currency:
USD

Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9 and 9.11 of the Equity Definitions
will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Settled”. “Share
Settled” in relation to any Option means that Net Share Settlement or
Combination Settlement is applicable to that Option.

Representation and Agreement:
Notwithstanding anything to the contrary in the Equity Definitions (including,
but not limited to, Section 9.11 thereof), the parties acknowledge that (i) any
Shares delivered to Counterparty shall be, upon delivery, subject to
restrictions and limitations arising from Counterparty’s status as issuer of the
Shares under applicable securities laws, (ii) Dealer may deliver any



8

--------------------------------------------------------------------------------







Shares required to be delivered hereunder in certificated form in lieu of
delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).
3.
Additional Terms applicable to the Transaction.

Adjustments applicable to the Transaction:
Potential Adjustment Events:
Notwithstanding Section 11.2(e) of the Equity Definitions (which Section shall
not apply for purposes of the Transaction, except as provided in Section 10(x)
below), a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture to the “Conversion Rate” or the composition
of a “unit of Reference Property” or to any “Last Reported Sale Price”, “Daily
VWAP,” “Daily Conversion Value” or “Daily Settlement Amount” (each as defined in
the Indenture). For the avoidance of doubt, Dealer shall not have any delivery
or payment obligation hereunder, and no adjustment shall be made to the terms of
the Transaction, on account of (x) any distribution of cash, property or
securities by Counterparty to holders of the Convertible Notes (upon conversion
or otherwise) or (y) any other transaction in which holders of the Convertible
Notes are entitled to participate, in each case, in lieu of an adjustment under
the Indenture of the type referred to in the immediately preceding sentence
(including, without limitation, pursuant to the fifth sentence of the first
paragraph of Section 14.04(c) of the Indenture or the fourth sentence of Section
14.04(d) of the Indenture).

Method of Adjustment:
Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions (which Section shall not apply for purposes of the
Transaction except as provided in Section 10(x) below), upon any Potential
Adjustment Event, the Calculation Agent shall make a corresponding adjustment to
any one or more of the Strike Price, the Option Entitlement and any other
variable relevant to the exercise, settlement or payment for the Transaction.

Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below:
(i)
if the Calculation Agent in good faith disagrees with any adjustment to the
Convertible Notes that involves an exercise of discretion by Counterparty or its
board of directors (including, without limitation, pursuant to Section 14.05 of
the Indenture, Section 14.07(a) of the Indenture or any



9

--------------------------------------------------------------------------------







supplemental indenture entered into thereunder or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Option Entitlement and any other variable relevant to the
exercise, settlement or payment for the Transaction in a commercially reasonable
manner; and provided that, notwithstanding the foregoing, if any Potential
Adjustment Event occurs during the Settlement Averaging Period but no adjustment
was made to any Convertible Note under the Indenture because the relevant Holder
(as such term is defined in the Indenture) was deemed to be a record owner of
the underlying Shares on the related Conversion Date, then the Calculation Agent
shall make a commercially reasonable adjustment, as determined by it, to the
terms hereof in order to account for such Potential Adjustment Event;
    
(ii)
in connection with any Potential Adjustment Event as a result of an event or
condition set forth in Section 14.04(b) of the Indenture or Section 14.04(c) of
the Indenture where, in either case, the period for determining “Y” (as such
term is used in Section 14.04(b) of the Indenture) or “SP0” (as such term is
used in Section 14.04(c) of the Indenture), as the case may be, begins before
Counterparty has publicly announced the event or condition giving rise to such
Potential Adjustment Event, then the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the costs (to account solely for hedging
mismatches and market losses) and expenses incurred by Dealer in connection with
its hedging activities, with such adjustments made assuming that Dealer
maintains commercially reasonable hedge positions, as a result of such event or
condition not having been publicly announced prior to the beginning of such
period; and

(iii)
if any Potential Adjustment Event is declared and (a) the event or condition
giving rise to such Potential Adjustment Event is subsequently amended,
modified, cancelled or abandoned, (b) the “Conversion Rate” (as defined in the
Indenture) is otherwise not adjusted at the time or in the manner contemplated
by the relevant Dilution Adjustment Provision based on such



10

--------------------------------------------------------------------------------







declaration or (c) the “Conversion Rate” (as defined in the Indenture) is
adjusted as a result of such Potential Adjustment Event and subsequently
re-adjusted (each of clauses (a), (b) and (c), a “Potential Adjustment Event
Change”) then, in each case, the Calculation Agent shall have the right to
adjust any variable relevant to the exercise, settlement or payment for the
Transaction as appropriate to reflect the reasonable costs (to account solely
for hedging mismatches and market losses) and expenses incurred by Dealer in
connection with its hedging activities, with such adjustments made assuming that
Dealer maintains commercially reasonable hedge positions, as a result of such
Potential Adjustment Event Change.
Dilution Adjustment Provisions:
Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

Extraordinary Events applicable to the Transaction:
Merger Events:
Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Share Exchange Event” in Section 14.07(a) of the
Indenture.

Tender Offers:
Applicable; provided that notwithstanding Section 12.1(d) of the Equity
Definitions, a “Tender Offer” means the occurrence of any event or condition set
forth in Section 14.04(e) of the Indenture.

Consequences of Merger Events /
Tender Offers:
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions (which
Section shall not apply for purposes of the Transaction except as provided in
Section 10(x) below), upon the occurrence of a Merger Event or a Tender Offer,
the Calculation Agent shall make a corresponding adjustment in respect of any
adjustment under the Indenture to any one or more of the nature of the Shares
(in the case of a Merger Event), Strike Price, Number of Options, Option
Entitlement and any other variable relevant to the exercise, settlement or
payment for the Transaction to the extent that an analogous adjustment is
required to be made pursuant to the Indenture in respect of such Merger Event or
Tender Offer, subject to the second paragraph under “Method of Adjustment”;
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to any Excluded Provision; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not



11

--------------------------------------------------------------------------------







organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty to the Transaction following such Merger
Event or Tender Offer will not be a corporation organized under the laws of the
United States, any State thereof or the District of Columbia, then, in either
case, Cancellation and Payment (Calculation Agent Determination) may apply at
Dealer’s sole election; provided further that, for the avoidance of doubt,
adjustments shall be made pursuant to the provisions set forth above regardless
of whether any Merger Event or Tender Offer gives rise to an Early Conversion.
Consequences of Announcement Events:
Modified Calculation Agent Adjustment as set forth in Section 12.3(d) of the
Equity Definitions; provided that, in respect of an Announcement Event, (x)
references to “Tender Offer” shall be replaced by references to “Announcement
Event” and references to “Tender Offer Date” shall be replaced by references to
“date of such Announcement Event”, (y) the phrase “exercise, settlement, payment
or any other terms of the Transaction (including, without limitation, the
spread)” shall be replaced with the phrase “Cap Price (provided that in no event
shall the Cap Price be less than the Strike Price)” and the words “whether
within a commercially reasonable (as determined by the Calculation Agent) period
of time prior to or after the Announcement Event” shall be inserted prior to the
word “which” in the seventh line, and (z) for the avoidance of doubt, the
Calculation Agent may determine whether the relevant Announcement Event has had
a material economic effect on the Transaction (and, if so, shall adjust the Cap
Price accordingly) on one or more occasions on or after the date of the
Announcement Event up to, and including, the Expiration Date, any Early
Termination Date and/or any other date of cancellation, it being understood that
any adjustment in respect of an Announcement Event shall take into account any
earlier adjustment relating to the same Announcement Event and shall not be
duplicative with any other adjustment or cancellation valuation made pursuant to
this Confirmation, the Equity Definitions or the Agreement; provided that in no
event shall the Cap Price be adjusted to be less than the Strike Price. An
Announcement Event shall be an “Extraordinary Event” for purposes of the Equity
Definitions, to which Article 12 of the Equity Definitions is applicable.

Announcement Event:
(w) An Announcement Date occurs in respect of a Merger Event or Tender Offer or
any transaction or event or series of transactions and/or events that, if
consummated, would lead to a Merger Event or Tender Offer (as determined by the
Calculation Agent), (x) Counterparty makes a public announcement of an



12

--------------------------------------------------------------------------------







intention to solicit or enter into, or to explore strategic alternatives or
other similar undertaking that may include a Merger Event, Tender Offer or
Acquisition Transaction (y) there occurs a public announcement by (1) any Valid
Third-Party Entity in respect of the relevant transaction, (2) Counterparty or
(3) any subsidiary of Counterparty, in each case, of any potential acquisition
by Counterparty and/or its subsidiaries where the aggregate consideration
exceeds 35% of the market capitalization of Counterparty as of the date of such
announcement (an “Acquisition Transaction”) or (z) there occurs any subsequent
public announcement of a change to a transaction or intention that is the
subject of an announcement of the type described in clause (w), (x) or (y) of
this sentence (including, without limitation, a new announcement, whether or not
by the same party, relating to such a transaction or intention or the
announcement of a withdrawal from, or the abandonment or discontinuation of,
such a transaction or intention) (in each case, whether such announcement is
made by Counterparty, its subsidiaries or a Valid Third-Party Entity) (any event
described in clause (w), (x), (y) or (z), an “Announcement Event”). For purposes
of this definition of “Announcement Event”, (A) “Merger Event” shall mean such
term as defined under Section 12.1(b) of the Equity Definitions (but, for the
avoidance of doubt, the remainder of the definition of “Merger Event” in Section
12.1(b) of the Equity Definitions following the definition of “Reverse Merger”
therein shall be disregarded) and (B) “Tender Offer” shall mean such term as
defined under Section 12.1(d) of the Equity Definitions; provided that Section
12.1(d) of the Equity Definitions is hereby amended by replacing “10%” with “20%
in the third line thereof.
Valid Third-Party Entity:
In respect of any transaction, any third party that has a bona fide intent to
enter into or consummate such transaction (it being understood and agreed that
in determining whether such third party has such a bona fide intent, the
Calculation Agent may take into consideration the effect of the relevant
announcement by such third party on the Shares and/or options relating to the
Shares).

Announcement Date:
The definition of “Announcement Date” in Section 12.1 of the Equity Definitions
is hereby amended by (i) replacing the words “a firm” with the word “any” in the
second and fourth lines thereof, (ii) replacing the word “leads to the” with the
words “, if completed, would lead to a” in the third and the fifth lines
thereof, (iii) replacing the words “voting shares” with the word “Shares” in the
fifth line thereof, (iv) inserting the words “by Counterparty, any subsidiary of
Counterparty or any Valid Third-Party Entity” after the word



13

--------------------------------------------------------------------------------







“announcement” in the second and the fourth lines thereof and (v) inserting the
word “potential” following the words “in the case of a” at the beginning of
clauses (i) and (ii) therein.
Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

Additional Disruption Events:
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position”, (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation, (x)
any tax law or (y) adoption, effectiveness or promulgation of new regulations
authorized or mandated by existing statute)”, (iv) immediately following the
word “Transaction” in clause (X) thereof, adding the phrase “in the commercially
reasonable manner contemplated by the Hedging Party on the Trade Date”, (v)
adding the words “provided that, in the case of clause (Y) hereof and any law,
regulation or interpretation, the consequence of such law, regulation or
interpretation is applied in an equivalent manner by Dealer to all of its
similarly situated counterparties and/or similar transactions, if any;” after
the semi-colon in the last line thereof and (vi) adding the words “, or holding,
acquiring or disposing of any Hedge Positions relating to,” after the words
“obligations under” in clause (Y) thereof.

Failure to Deliver:
Applicable

Hedging Disruption:
Applicable; provided that Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.



14

--------------------------------------------------------------------------------







Increased Cost of Hedging:
Not Applicable

Hedging Party:
For all applicable Additional Disruption Events, Dealer.

Determining Party:
For all applicable Extraordinary Events, Dealer; provided that when making any
determination or calculation as “Determining Party,” Dealer shall be bound by
the same obligations relating to required acts of the Calculation Agent as set
forth in Section 1.40 of the Equity Definitions and this Confirmation as if
Determining Party were the Calculation Agent.

Following any determination or calculation by Determining Party hereunder, upon
a written request by Counterparty (which may be by email), Determining Party
will promptly (but in any event within three Scheduled Trading Days) provide to
Counterparty by email to the email address provided by Counterparty in such
written request a report (in a commonly used file format for the storage and
manipulation of financial data) displaying in reasonable detail the basis for
such determination or calculation (including any assumptions used in making such
determination or calculation), it being understood that in no event will
Determining Party be obligated to share with Counterparty any proprietary or
confidential data or information or any proprietary or confidential models used
by it in making such determination or calculation or any information that is
subject to an obligation not to disclose such information.
Non-Reliance:
Applicable

Agreements and Acknowledgments
Regarding Hedging Activities:    Applicable
Additional Acknowledgments:    Applicable
4.
Calculation Agent.     Dealer; provided that, following the occurrence and
during the continuance of an Event of Default of a type described in Section
5(a)(vii) of the Agreement with respect to which Dealer is the sole Defaulting
Party, Counterparty shall have the right to designate a nationally recognized
independent equity derivatives dealer to replace Dealer as the Calculation
Agent, and the parties shall work in good faith to execute any appropriate
documentation required by such replacement Calculation Agent.

Following any adjustment, determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty (which may be by email), the
Calculation Agent will promptly (but in any event within three Scheduled Trading
Days) provide to Counterparty by email to the email address provided by
Counterparty in such written request a report (in a commonly used file format
for the storage and


15

--------------------------------------------------------------------------------







manipulation of financial data) displaying in reasonable detail the basis for
such adjustment, determination or calculation (including any assumptions used in
making such adjustment, determination or calculation), it being understood that
in no event will the Calculation Agent be obligated to share with Counterparty
any proprietary or confidential data or information or any proprietary or
confidential models used by it in making such adjustment, determination or
calculation or any information that is subject to an obligation not to disclose
such information.
All calculations and determinations by the Calculation Agent shall be made in
good faith and in a commercially reasonable manner.
5.
Account Details.

(a)
Account for payments to Counterparty:

To be advised.
Account for delivery of Shares to Counterparty:
To be advised.
(b)
Account for payments to Dealer:

[As advised]


Account for delivery of Shares from Dealer:


[As advised]


6.
Offices.

(a)
The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

(b)
The Office of Dealer for the Transaction is:

[As advised]


7.
Notices.    

(a)
Address for notices or communications to Counterparty:

LivePerson, Inc.
475 Tenth Avenue, 5th Floor
New York, NY 10018
Telephone No.:     (212) 609-4200
Attention: Daryl J Carlough
Email: dcarlough@liveperson.com




(b)
Address for notices or communications to Dealer:



16

--------------------------------------------------------------------------------







[As advised]
8.
Representations and Warranties of Counterparty.

Each of the representations and warranties of Counterparty set forth in Section
3 of the Purchase Agreement (the “Purchase Agreement”) dated as of February 27,
2019 between Counterparty, J.P. Morgan Securities LLC and Barclays Capital Inc.,
as representatives of the Initial Purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date
that:
(a)
(i) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; (ii) such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and (iii) this Confirmation
constitutes its valid and binding obligation, enforceable against Counterparty
in accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that rights to indemnification and
contribution hereunder may be limited by federal or state securities laws or
public policy relating thereto.

(b)
In lieu of the representation set forth in Section 3(a)(iii) of the Agreement,
neither the execution and delivery of this Confirmation nor the incurrence or
performance of obligations of Counterparty hereunder will conflict with or
result in a breach of (i) the certificate of incorporation or by‑laws of
Counterparty, or (ii) any applicable law or regulation, or (iii) any order,
writ, injunction or decree of any court or governmental authority or agency, or
any agreement or instrument to which Counterparty or any of its subsidiaries is
a party or by which Counterparty or any of its subsidiaries is bound or to which
Counterparty or any of its subsidiaries is subject, or constitute a default
under, or result in the creation of any lien under, any such agreement or
instrument.

(c)
No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act or state securities laws.

(d)
Counterparty is not and, after consummation of the transactions contemplated
hereby, will not be required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended.

(e)
Counterparty is an “eligible contract participant” (as such term is defined in
Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

(f)
Counterparty is not, on the date hereof, aware of any material non-public
information with respect to Counterparty or the Shares.

(g)
To the knowledge of Counterparty, no state or local (including any non-U.S.
jurisdiction’s) law, rule, regulation or regulatory order applicable to the
Shares would give rise to any reporting, consent, registration or other
requirement (including without limitation a requirement to obtain prior approval
from any person or entity) as a result of Dealer or its affiliates owning or
holding (however defined) Shares; provided that Counterparty makes no
representation or warranty regarding any such requirement that is applicable
generally to the ownership of equity securities by Dealer or any of its
affiliates solely as a result of it or any of such affiliates being a financial
institution or broker-dealer.



17

--------------------------------------------------------------------------------







(h)
Counterparty (A) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

(i)
The assets of Counterparty do not constitute “plan assets” under the Employee
Retirement Income Security Act of 1974, as amended, the Department of Labor
Regulations promulgated thereunder or similar law.

(j)
Counterparty is not as of the Trade Date, and shall not be immediately after
giving effect to the transactions contemplated hereby, “insolvent” (as such term
is defined in Section 101(32) of the U.S. Bankruptcy Code (Title 11 of the
United States Code) (the “Bankruptcy Code”)) and Counterparty would be able to
purchase 5,183,640 Shares in compliance with the laws of the jurisdiction of
Counterparty’s incorporation or organization.

9.
Representation and Warranty of the Dealer.

(a)
Dealer hereby represents and warrants to Counterparty on the date hereof and on
and as of the Premium Payment Date, that Dealer is an “eligible contract
participant” (as such term is defined in Section 1a(18) of the Commodity
Exchange Act, other than a person that is an eligible contract participant under
Section 1a(18)(C) of the Commodity Exchange Act).

10.
Other Provisions.

(a)
Opinions. On or prior to the Premium Payment Date, Counterparty shall deliver to
Dealer an opinion of counsel, dated as of the Trade Date and in form and
substance reasonably satisfactory to Dealer, with respect to the matters set
forth in Sections 8(a)(ii), 8(b)(i), 8(b)(ii), 8(c) and 8(d) of this
Confirmation (it being understood that such opinion of counsel shall be limited
to the federal laws of the United States, the laws of the State of New York and
the General Corporation Law of the State of Delaware and may contain customary
limitations, exceptions and qualifications). Delivery of such opinion to Dealer
shall be a condition precedent for the purpose of Section 2(a)(iii) of the
Agreement with respect to each obligation of Dealer under Section 2(a)(i) of the
Agreement.

(b)
Repurchase Notices. Counterparty shall, on any day on which Counterparty effects
any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than 56.18
million (in the case of the first such notice) or (ii) thereafter more than 5.92
million less than the number of Shares included in the immediately preceding
Repurchase Notice; provided that Counterparty may provide Dealer advance notice
on or prior to any such day to the extent it expects that repurchases effected
on such day may result in an obligation to deliver a Repurchase Notice (and in
such case, any such advance notice shall be deemed a Repurchase Notice to the
maximum extent of repurchases set forth in such advance notice as if
Counterparty had executed such repurchases); provided further that, if such
repurchase, or the intention to effect the same, would constitute material
non-public information with respect to Counterparty or the Shares, Counterparty
shall make public disclosure thereof at or prior to delivery of such Repurchase
Notice. Counterparty agrees to indemnify and hold harmless Dealer and its
affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling persons (each, an “Indemnified Person”) from
and against any and all losses (including losses relating to Dealer’s hedging
activities as a consequence of becoming, or of the risk of becoming, a Section
16 “insider”, including without limitation, any forbearance from hedging
activities or cessation of hedging activities and any losses in connection
therewith with respect to the Transaction), claims, damages, judgments,
liabilities and reasonable and documented out-of-pocket expenses (including
reasonable attorney’s fees of one outside counsel in each relevant
jurisdiction), joint or several, which an Indemnified Person may



18

--------------------------------------------------------------------------------







become subject to, as a result of Counterparty’s failure to provide Dealer with
a Repurchase Notice on the day and in the manner specified in this paragraph,
and to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other out-of-pocket expenses incurred (and
supported by invoices or other documentation setting forth in reasonable detail
such expenses) in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the
foregoing. If any suit, action, proceeding (including any governmental or
regulatory investigation), claim or demand shall be brought or asserted against
the Indemnified Person as a result of Counterparty’s failure to provide Dealer
with a Repurchase Notice in accordance with this paragraph, such Indemnified
Person shall promptly notify Counterparty in writing, and Counterparty, upon
request of the Indemnified Person, shall retain counsel reasonably satisfactory
to the Indemnified Person to represent the Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the reasonable fees
and expenses of such counsel related to such proceeding. Counterparty shall not
be liable to the extent that the Indemnified Person fails to notify Counterparty
within a commercially reasonable period of time after any action is commenced
against it in respect of which indemnity may be sought hereunder. In addition,
Counterparty shall not have liability for any settlement of any proceeding
contemplated by this paragraph that is effected without its written consent, but
if settled with such consent or if there be a final judgment for the plaintiff,
Counterparty agrees to indemnify any Indemnified Person from and against any
loss or liability by reason of such settlement or judgment. Counterparty shall
not, without the prior written consent of the Indemnified Person, effect any
settlement of any pending or threatened proceeding contemplated by this
paragraph that is in respect of which any Indemnified Person is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Person, unless such settlement includes an unconditional release of such
Indemnified Person from all liability on claims that are the subject matter of
such proceeding on terms reasonably satisfactory to such Indemnified Person.
Counterparty shall not be liable for any losses, claims, damages or liabilities
(or expenses relating thereto) of any Indemnified Person that result from the
bad faith, gross negligence, willful misconduct or fraud of such Indemnified
Person. If the indemnification provided for in this paragraph is unavailable to
an Indemnified Person or insufficient in respect of any losses, claims, damages
or liabilities referred to therein, then Counterparty hereunder, in lieu of
indemnifying such Indemnified Person thereunder, shall contribute to the amount
paid or payable by such Indemnified Person as a result of such losses, claims,
damages or liabilities. The remedies provided for in this paragraph (b) are not
exclusive and shall not limit any rights or remedies which may otherwise be
available to any Indemnified Person at law or in equity. The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.
(c)
Regulation M. Counterparty is not on the Trade Date engaged in a distribution,
as such term is used in Regulation M under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Rules
101(b)(10) and 102(b)(7) of Regulation M. Counterparty shall not, until the
second Scheduled Trading Day immediately following the Effective Date, engage in
any such distribution.

(d)
No Manipulation. Counterparty is not entering into the Transaction nor making
any election hereunder to create actual or apparent trading activity in the
Shares (or any security convertible into or exchangeable for the Shares) or to
raise or depress or otherwise manipulate the price of the Shares (or any
security convertible into or exchangeable for the Shares) or otherwise in
violation of the Exchange Act.

(e)
Transfer or Assignment.

(i)     Counterparty shall have the right to transfer or assign its rights and
obligations hereunder with respect to all, but not less than all, of the Options
hereunder (such Options, the “Transfer Options”); provided that such transfer or
assignment shall be subject to


19

--------------------------------------------------------------------------------







reasonable conditions that Dealer may impose, including but not limited, to the
following conditions:
(A)
With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 10(b) or any
obligations under Section 10(n) or 10(s) of this Confirmation;

(B)
Any Transfer Options shall only be transferred or assigned to a third party that
is a United States person (as defined in the Code, as defined below);

(C)
Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, an undertaking
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty, as are requested and reasonably satisfactory
to Dealer;

(D)
Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment except to the extent
that the greater amount is due to a Change in Tax Law after the date of such
transfer or assignment;

(E)
An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

(F)
Without limiting the generality of clause (B), Counterparty shall cause the
transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G)
Counterparty shall be responsible for all commercially reasonable costs and
expenses, including commercially reasonable counsel fees, incurred by Dealer in
connection with such transfer or assignment.

(ii)
Dealer may transfer or assign all or any part of its rights or obligations under
the Transaction (A) without Counterparty’s consent (but with prior written
notice to Counterparty), to any affiliate of Dealer (1) that has a long-term
issuer rating that is equal to or better than Dealer’s credit rating at the time
of such transfer or assignment, or (2) whose obligations hereunder will be
guaranteed, pursuant to the terms of a customary guarantee in a form used by
Dealer generally for similar transactions, by Dealer or Dealer’s ultimate
parent(provided that in connection with any assignment or transfer pursuant to
clause (A)(2) hereof, the guarantee of any guarantor of the relevant
transferee’s obligations under the Transaction shall constitute a Credit Support
Document under the Agreement), or (B) with Counterparty’s consent (such consent
not to be unreasonably withheld or delayed), to any other third party financial
institution that is a recognized dealer in the market for U.S. corporate equity
derivatives and that has a long-term issuer rating equal to or better than the
lesser of (1) the credit rating of Dealer at the time of the transfer or
assignment and (2) A- by S&P Global Ratings or its successor (“S&P”), or A3 by
Moody’s Investors Service, Inc. or is successor (“Moody’s”) or, if either S&P or
Moody’s ceases to rate such debt, at least an equivalent rating or better by a
substitute rating agency mutually agreed by Counterparty and Dealer; provided
that,



20

--------------------------------------------------------------------------------







in the case of any transfer or assignment described in clause (A) or (B) above,
(I) such a transfer or assignment shall not occur unless an Event of Default,
Potential Event of Default or Termination Event will not occur as a result of
such transfer and assignment; (II) at the time of such transfer or assignment
either (i) each Dealer and the transferee in any such transfer or assignment is
a “dealer in securities” within the meaning of Section 475(c)(1) of the Code or
(ii) the transfer or assignment does not result in a deemed exchange by
Counterparty within the meaning of Section 1001 of the Code; and (III) after any
such transfer or assignment (a) Counterparty will not, as a result of any
withholding or deduction made by the transferee or assignee or assignee as a
result of any Tax, receive from the transferee or assignee on any payment date
or delivery date (after accounting for amounts paid by the transferee or
assignee under Section 2(d)(i)(4) of the Agreement as well as such withholding
or deduction) an amount or a number of Shares, as applicable, lower than the
amount or the number of Shares, as applicable, that Dealer would have been
required to pay or deliver to Counterparty in the absence of such transfer or
assignment, (b) Counterparty will not, as a result of such transfer or
assignment, be required to pay the transferee or assignee on any payment date an
amount under Section 2(d)(i)(4) of the Agreement greater than an amount that
Counterparty would have been required to pay to Dealer in the absence of such
transfer or assignment, and (c) Dealer shall cause the transferee or assignee to
make such Payee Tax Representations and to provide such tax documentation as may
be reasonably requested by Counterparty to permit Counterparty to make any
necessary determinations pursuant to clauses (II)(a) and (b) of this proviso. If
at any time at which (A) the Section 16 Percentage exceeds 9%, (B) the Option
Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the Applicable
Share Limit (if any applies) (any such condition described in clauses (A), (B)
or (C), an “Excess Ownership Position”), Dealer is unable after using its
commercially reasonable efforts to effect a transfer or assignment of Options to
a third party on pricing terms reasonably acceptable to Dealer and within a time
period reasonably acceptable to Dealer such that (after giving effect to such
transfer or assignment and any resulting change in Dealer’s commercially
reasonable Hedge Positions) no Excess Ownership Position exists, then Dealer may
designate any Exchange Business Day as an Early Termination Date with respect to
a portion of the Transaction (the “Terminated Portion”), such that (after giving
effect to such transfer or assignment and any resulting change in Dealer’s
commercially reasonable Hedge Positions) following such partial termination no
Excess Ownership Position exists. In the event that Dealer so designates an
Early Termination Date with respect to a portion of the Transaction, a payment
shall be made pursuant to Section 6 of the Agreement as if (1) an Early
Termination Date had been designated in respect of a Transaction having terms
identical to the Transaction and a Number of Options equal to the number of
Options underlying the Terminated Portion, (2) Counterparty were the sole
Affected Party with respect to such partial termination and (3) the Terminated
Portion were the sole Affected Transaction (and, for the avoidance of doubt, the
provisions of Section 10(l) shall apply to any amount that is payable by Dealer
to Counterparty pursuant to this sentence as if Counterparty was not the
Affected Party). The “Section 16 Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the number of Shares
that Dealer and any of its affiliates or any other person subject to aggregation
with Dealer for purposes of the “beneficial ownership” test under Section 13 of
the Exchange Act, or any “group” (within the meaning of Section 13 of the
Exchange Act) of which Dealer is or may be deemed to be a part beneficially owns
(within the meaning of Section 13 of the Exchange Act), without duplication, on
such day (or, to the extent that for any reason the equivalent calculation under
Section 16 of the Exchange Act and the rules and regulations thereunder results
in a higher number, such higher number) and (B) the denominator of which is the
number of Shares outstanding on such day. The “Option Equity Percentage” as of
any day is the fraction, expressed


21

--------------------------------------------------------------------------------







as a percentage, (A) the numerator of which is the sum of (1) the product of the
Number of Options and the Option Entitlement and (2) the aggregate number of
Shares underlying any other call option transaction sold by Dealer to
Counterparty, and (B) the denominator of which is the number of Shares
outstanding. The “Share Amount” as of any day is the number of Shares that
Dealer and any person whose ownership position would be aggregated with that of
Dealer (Dealer or any such person, a “Dealer Person”) under any law, rule,
regulation, regulatory order or organizational documents or contracts of
Counterparty that are, in each case, applicable to ownership of Shares
(“Applicable Restrictions”), owns, beneficially owns, constructively owns,
controls, holds the power to vote or otherwise meets a relevant definition of
ownership under any Applicable Restriction, as determined by Dealer in its
commercially reasonable discretion. The “Applicable Share Limit” means a number
of Shares equal to (A) the minimum number of Shares that could give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval from any person or entity) of a Dealer Person, or could result in
an adverse effect on a Dealer Person, under any Applicable Restriction, as
determined by Dealer in its commercially reasonable discretion, minus (B) 1% of
the number of Shares outstanding.
(iii)
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates (each, a “Dealer
Designated Affiliate”) to purchase, sell, receive or deliver such Shares or
other securities, or to make or receive such payment in cash, and otherwise to
perform Dealer’s obligations in respect of the Transaction and any such designee
may assume such obligations; provided, that such Dealer Designated Affiliate
shall comply with the provisions of the Transaction in the same manner as Dealer
would have been required to comply. Dealer shall be discharged of its
obligations to Counterparty to the extent such Dealer Designated Affiliate fully
performs the obligations designated by Dealer to such Dealer Designated
Affiliate under this Section 10(e)(iii).

(f)
Staggered Settlement. If upon advice of counsel with respect to applicable legal
and regulatory requirements, including any requirements relating to Dealer’s
commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares (or Share Termination
Delivery Units) to be delivered by Dealer on any Settlement Date for the
Transaction, Dealer may, by notice to Counterparty on or prior to any Settlement
Date or other date of delivery (a “Nominal Settlement Date”), elect to deliver
the Shares (or Share Termination Delivery Units) on two or more dates (each, a
“Staggered Settlement Date”) as follows:

(i)
in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which shall occur on or prior to such Nominal
Settlement Date) and the number of Shares (or Share Termination Delivery Units)
that it will deliver on each Staggered Settlement Date;

(ii)
the aggregate number of Shares (or Share Termination Delivery Units) that Dealer
will deliver to Counterparty hereunder on all such Staggered Settlement Dates
will equal the number of Shares (or Share Termination Delivery Units) that
Dealer would otherwise be required to deliver on such Nominal Settlement Date;
and

(iii)
if the Net Share Settlement terms or the Combination Settlement terms set forth
above were to apply on the Nominal Settlement Date, then the Net Share
Settlement terms or the Combination Settlement terms, as the case may be, will
apply on each Staggered Settlement Date, except that the Shares (or Share
Termination Delivery Units) otherwise deliverable on such Nominal Settlement
Date will be allocated



22

--------------------------------------------------------------------------------







among such Staggered Settlement Dates as specified by Dealer in the notice
referred to in clause (i) above.
(g)
Role of Agent.

[Included if applicable]
(h)
Additional Termination Events.

(i)
Notwithstanding anything to the contrary in this Confirmation, upon any Early
Conversion in respect of which a “Notice of Conversion” (as defined in the
Indenture) that is effective as to Counterparty has been delivered by the
relevant converting Holder:

(A)
Counterparty shall, within five Scheduled Trading Days of the “Conversion Date”
(as defined in the Indenture) for such Early Conversion, provide written notice
(an “Early Conversion Notice”) to Dealer specifying the number of Convertible
Notes surrendered for conversion on such Conversion Date (such Convertible
Notes, the “Affected Convertible Notes”) and the anticipated settlement date,
and the giving of such Early Conversion Notice shall constitute an Additional
Termination Event as provided in this clause ‎(i);

(B)
upon receipt of any such Early Conversion Notice, Dealer shall designate an
Exchange Business Day as an Early Termination Date (which Exchange Business Day
shall be on or as promptly as reasonably practicable after the related
conversion settlement date for such Early Conversion) with respect to the
portion of the Transaction corresponding to a number of Options (the “Affected
Number of Options”) equal to the lesser of (x) the number of Affected
Convertible Notes and (y) the Number of Options as of the Conversion Date for
such Early Conversion;

(C)
any payment hereunder with respect to such termination shall be calculated
pursuant to Section 6 of the Agreement as if (x) an Early Termination Date had
been designated in respect of a Transaction having terms identical to the
Transaction and a Number of Options equal to the Affected Number of Options, (y)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event and (z) the terminated portion of the Transaction were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 10(l) shall apply to any amount that is payable by Dealer to
Counterparty pursuant to this Section 10(h)(i)(C) as if Counterparty were not
the Affected Party); provided that the amount payable with respect to such
termination shall not be greater than (1) the Applicable Percentage, multiplied
by (2) the Affected Number of Options, multiplied by (3) (x) the sum of (i) the
amount of cash paid (if any) to the Holder (as such term is defined in the
Indenture) of an Affected Convertible Note upon conversion thereof and (ii) the
number of Shares delivered (if any) to the Holder of an Affected Convertible
Note upon conversion thereof, multiplied by the Applicable Limit Price on the
settlement date for the cash to be paid and/or the Shares to be delivered to the
Holders (as defined in the Indenture) of such Affected Convertible Note, minus
(y) USD 1,000;

(D)
for the avoidance of doubt, in determining the amount payable in respect of such
Affected Transaction pursuant to Section 6 of the Agreement, the Calculation
Agent shall assume that (x) the relevant Early Conversion and any conversions,
adjustments, agreements, payments, deliveries or acquisitions by or on behalf of
Counterparty leading thereto had not



23

--------------------------------------------------------------------------------







occurred, (y) no adjustments to the Conversion Rate have occurred pursuant to
any Excluded Provision and (z) the corresponding Convertible Notes remain
outstanding; and
(E)
the Transaction shall remain in full force and effect, except that, as of the
Conversion Date for such Early Conversion, the Number of Options shall be
reduced by the Affected Number of Options.

(ii)
Notwithstanding anything to the contrary in this Confirmation, if an event of
default with respect to Counterparty occurs under the terms of the Convertible
Notes as set forth in Section 6.01 of the Indenture and such event of default
results in the Convertible Notes being accelerated and declared due and payable,
then such event of default shall constitute an Additional Termination Event
applicable to the Transaction and, with respect to such Additional Termination
Event, (A) Counterparty shall be deemed to be the sole Affected Party, (B) the
Transaction shall be the sole Affected Transaction and (C) Dealer shall be the
party entitled to designate an Early Termination Date pursuant to Section 6(b)
of the Agreement (which Early Termination Date shall be on or as promptly as
reasonably practicable after Dealer becomes aware of the occurrence of such
acceleration).

(iii)
Within five Scheduled Trading Days following any Repayment Event (as defined
below) with respect to any Convertible Notes (the “Repayment Event Notes”),
Counterparty shall notify Dealer of such Repayment Event and the aggregate
principal amount of Convertible Notes subject to such Repayment Event (any such
notice, a “Repayment Notice”); provided that any such Repayment Notice shall
contain an acknowledgement by Counterparty of its responsibilities under
applicable securities laws, and in particular Section 9 and Section 10(b) of the
Exchange Act and the rules and regulations thereunder, in respect of the
delivery of such Repayment Notice. The receipt by Dealer from Counterparty of
any Repayment Notice shall constitute an Additional Termination Event as
provided in this Section ‎10(h)(iii). Upon receipt of any such Repayment Notice,
Dealer shall designate an Exchange Business Day following receipt of such
Repayment Notice (which Exchange Business Day shall be on or as promptly as
reasonably practicable after the related repurchase settlement date for the
relevant repayment event) as an Early Termination Date with respect to the
portion of the Transaction corresponding to a number of Options (the “Repayment
Options”) equal to the lesser of (A) the aggregate principal amount of such
Convertible Notes specified in such Repayment Notice, divided by USD 1,000, and
(B) the Number of Options as of the date Dealer designates such Early
Termination Date and, as of such date, the Number of Options shall be reduced by
the number of Repayment Options. Any payment hereunder with respect to such
termination (the “Repayment Unwind Payment”) shall be calculated pursuant to
Section 6 of the Agreement as if (1) an Early Termination Date had been
designated in respect of a Transaction having terms identical to the Transaction
and a Number of Options equal to the number of Repayment Options, (2)
Counterparty were the sole Affected Party with respect to such Additional
Termination Event, (3) no adjustments to the Conversion Rate have occurred
pursuant to an Excluded Provision, (4) the corresponding Convertible Notes
remain outstanding, (5) the relevant Repayment and any conversions, adjustments,
agreements, payments, deliveries or acquisitions by or on behalf of Counterparty
leading thereto had not occurred and (6) the terminated portion of the
Transaction were the sole Affected Transaction.

(iv)
“Repayment Event” means that (i) any Convertible Notes are repurchased (whether
in connection with or as a result of a fundamental change, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (ii) any
Convertible Notes are delivered to Counterparty in exchange for delivery of any
property or assets of Counterparty or any of its subsidiaries (howsoever
described),



24

--------------------------------------------------------------------------------







(iii) any principal of any of the Convertible Notes is repaid prior to the final
maturity date of the Convertible Notes (other than as a result of an
acceleration of the Convertible Notes that results in an Additional Termination
Event pursuant to Section 10(h)(ii)), or (iv) any Convertible Notes are
exchanged by or for the benefit of the “Holders” (as defined in the Indenture)
thereof for any other securities of Counterparty or any of its subsidiaries (or
any other property, or any combination thereof) pursuant to any exchange offer
or similar transaction. For the avoidance of doubt, any conversion of
Convertible Notes (whether into cash, Shares, “Reference Property” (as defined
in the Indenture) or any combination thereof) pursuant to the terms of the
Indenture shall not constitute a Repayment Event.
(i)
Amendments to Equity Definitions.

(i)
Solely in respect of adjustments to the Cap Price pursuant to Section 10(x), (1)
Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting the
words “that may have a diluting or concentrative effect on the theoretical value
of the relevant Shares” and replacing them with the words “that is the result of
a corporate event involving the Issuer or its securities that has a material
economic effect on the Shares or options on the Shares; provided that such event
is not based on (a) an observable market, other than the market for the
Company’s own stock or (b) an observable index, other than an index calculated
and measured solely by reference to Company’s own operations” and (2) Section
12.1(d) of the Equity Definitions is hereby amended by replacing “10%” with “20%
in the third line thereof.

(ii)
Section 12.6(a)(ii) of the Equity Definitions is hereby amended by (1) inserting
“(1)” immediately following the word “means” in the first line thereof and (2)
inserting immediately prior to the semi-colon at the end of subsection (B)
thereof the following words: “or (2) the occurrence of any of the events
specified in Section 5(a)(vii)(1) through (9) of the ISDA Master Agreement with
respect to that Issuer”; provided that the period for dismissal, discharge, stay
or restraint therein shall be increased from within 15 days to within 60 days.

(iii)
Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.



(j)
Setoff. Neither party shall have the right to set off any obligation that it may
have to the other party under the Transaction against any obligation such other
party may have to it, whether arising under the Agreement, this Confirmation or
any other agreement between the parties hereto, by operation of law or otherwise
and each party hereby waives any such right to setoff.

(k)
Adjustments. For the avoidance of doubt, whenever the Calculation Agent is
called upon to make an adjustment pursuant to the terms of this Confirmation or
the Equity Definitions to take into account the effect of an event (other than
on adjustments made by reference to the Indenture), the Calculation Agent shall
make such adjustment in a commercially reasonable manner by reference to the
effect of such event on Dealer, assuming that Dealer maintains a commercially
reasonable hedge position.

(l)
Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event (except as a result of (i) a
Nationalization, Insolvency or Merger Event in which the consideration to be
paid to holders of Shares consists solely of cash, (ii) an Announcement Event, a
Merger Event or Tender Offer that is within Counterparty’s control, or (iii) an
Event



25

--------------------------------------------------------------------------------







of Default in which Counterparty is the Defaulting Party or a Termination Event
in which Counterparty is the Affected Party other than an Event of Default of
the type described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the
Agreement or a Termination Event of the type described in Section 5(b) of the
Agreement, in each case that resulted from an event or events outside
Counterparty’s control), and if Dealer would owe any amount to Counterparty
pursuant to Section 6(d)(ii) of the Agreement or any Cancellation Amount
pursuant to Article 12 of the Equity Definitions (any such amount, a “Payment
Obligation”), then Dealer shall satisfy the Payment Obligation by the Share
Termination Alternative (as defined below), unless (a) Counterparty gives
irrevocable telephonic notice to Dealer, confirmed in writing within one
Scheduled Trading Day, no later than 12:00 p.m. (New York City time) on the date
of the Announcement Event, Merger Date, Tender Offer Date, Announcement Date (in
the case of a Nationalization, Insolvency or Delisting), Early Termination Date
or date of cancellation, as applicable, of its election that the Share
Termination Alternative shall not apply, (b) Counterparty remakes the
representation set forth in Section 8(f) as of the date of such election and (c)
Dealer agrees, in its commercially reasonable discretion, to such election, in
which case the provisions of Section 12.7 or Section 12.9 of the Equity
Definitions, or the provisions of Section 6(d)(ii) and Section 6(e) of the
Agreement, as the case may be, shall apply.
Share Termination Alternative:
If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Agreement, as applicable, in satisfaction of such Payment Obligation in the
manner reasonably requested by Counterparty free of payment.

Share Termination Delivery Property:
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:
The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation.

Share Termination Delivery Unit:
One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,
Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in



26

--------------------------------------------------------------------------------







lieu of fractional amounts of any securities) in such Nationalization,
Insolvency or Merger Event, as determined by the Calculation Agent. If such
Nationalization, Insolvency, or Merger Event involves a choice of Exchange
Property to be received by holders, such holder shall be deemed to have elected
to receive the maximum possible amount of cash.
Failure to Deliver:
Applicable

Other applicable provisions:
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 (as modified above) of the Equity Definitions and the provisions
set forth opposite the caption “Representation and Agreement” in Section 2 will
be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that Share Termination Alternative is applicable to the Transaction.

(m)
Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

(n)
Registration. Counterparty hereby agrees that if, in the good faith reasonable
judgment of Dealer, based on the advice of counsel, the Shares (“Hedge Shares”)
acquired by Dealer for the purpose of effecting a commercially reasonable hedge
of its obligations pursuant to the Transaction cannot be sold in the public
market by Dealer without registration under the Securities Act, Counterparty
shall, at its election, either (i) in order to allow Dealer to sell the Hedge
Shares in a registered offering, make available to Dealer an effective
registration statement under the Securities Act and enter into an agreement, in
form and substance reasonably satisfactory to Dealer, substantially in the form
of an underwriting agreement customary for a registered secondary offering of a
similar size in respect of a similar issuer; provided, however, that if Dealer,
in its sole reasonable discretion, is not satisfied with access to due diligence
materials, the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty, (ii)
in order to allow Dealer to sell the Hedge Shares in a private placement, enter
into a private placement agreement substantially similar to private placement
purchase agreements customary for private placements of equity securities of a
similar size in respect of a similar issuer, in form and substance commercially
reasonably satisfactory to Dealer (in which case, the Calculation Agent shall
make any adjustments to the terms of the Transaction that are necessary, in its
commercially reasonable judgment, to compensate Dealer for any discount from the
public market price of the Shares incurred on the sale of Hedge Shares in a
private placement; for the avoidance of doubt, any such adjustment shall be made
solely to the extent permitted under ASC 815-40); provided that no “comfort
letter” or accountants’ consent shall be required to be delivered in connection
with any private placements, or (iii) purchase the



27

--------------------------------------------------------------------------------







Hedge Shares from Dealer at the then-current market price on such Exchange
Business Days, and in the amounts and at such time(s), reasonably requested by
Dealer.
(o)
Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(p)
Right to Extend. Dealer may postpone or add, in whole or in part, any Valid Day
or Valid Days during the Settlement Averaging Period or any other date of
valuation, payment or delivery by Dealer, with respect to some or all of the
Options hereunder, if Dealer reasonably determines, in the case of clause (i),
in its commercially reasonable judgment or, in the case of clause (ii), based on
advice of counsel, that such action is reasonably necessary or appropriate (i)
to preserve Dealer’s commercially reasonable hedging or hedge unwind activity
hereunder in light of existing liquidity conditions in the stock loan market or
other relevant market or (ii) to enable Dealer to effect purchases of Shares in
connection with its commercially reasonable hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements of organizations with jurisdiction
over Dealer or its affiliates, or with related policies and procedures adopted
by Dealer in good faith so long as such policies and procedures would generally
be applicable to counterparties similar to Counterparty and transactions similar
to the Transaction; provided that no such Valid Day or other date of valuation,
payment or delivery may be postponed or added more than 50 Valid Days after the
original Valid Day or other date of valuation, payment or delivery, as the case
may be.

(q)
Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any United States bankruptcy proceedings of
Counterparty; provided that nothing herein shall limit or shall be deemed to
limit Dealer’s right to pursue remedies in the event of a breach by Counterparty
of its obligations and agreements with respect to the Transaction; provided,
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transactions other than the Transaction.

(r)
Securities Contract; Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy
Code”), and the parties hereto to be entitled to the protections afforded by,
among other Sections, Sections 362(b)(6), 362(b)(17), 546(e), 546(g), 555 and
560 of the Bankruptcy Code, (ii) a party’s right to liquidate the Transaction
and to exercise any other remedies upon the occurrence of any Event of Default
under the Agreement with respect to the other party to constitute a “contractual
right” as described in the Bankruptcy Code, and (iii) each payment and delivery
of cash, securities or other property hereunder to constitute a “margin payment”
or “settlement payment” and a “transfer” as defined in the Bankruptcy Code.

(s)
Notice of Certain Other Events. Counterparty covenants and agrees that:

(i)
promptly following the public announcement of the results of any election by the
holders of Shares with respect to the consideration due upon consummation of any
Merger Event, Counterparty shall give Dealer written notice of (x) the weighted
average of the types and amounts of consideration that holders of Shares have
elected to receive upon consummation of such Merger Event or (y) if no holders
of Shares affirmatively make such election, the types and amounts of
consideration actually received by holders of Shares (the date of such
notification, the “Consideration Notification Date”); provided that in no event
shall the



28

--------------------------------------------------------------------------------







Consideration Notification Date be later than the date on which such Merger
Event is consummated; and
(ii)
(A) Counterparty shall give Dealer commercially reasonable advance (but in no
event less than one Exchange Business Day) written notice of the section or
sections of the Indenture and, if applicable, the formula therein, pursuant to
which any adjustment will be made to the Convertible Notes in connection with
any Potential Adjustment Event, Merger Event or Tender Offer and (B) promptly
following any such adjustment, Counterparty shall give Dealer written notice of
the details of such adjustment.

(t)
Wall Street Transparency and Accountability Act. In connection with Section 739
of the Wall Street Transparency and Accountability Act of 2010 (“WSTAA”), the
parties hereby agree that neither the enactment of WSTAA or any regulation under
the WSTAA, nor any requirement under WSTAA or an amendment made by WSTAA, shall
limit or otherwise impair either party’s otherwise applicable rights to
terminate, renegotiate, modify, amend or supplement this Confirmation or the
Agreement, as applicable, arising from a termination event, force majeure,
illegality, increased costs, regulatory change or similar event under this
Confirmation, the Equity Definitions incorporated herein, or the Agreement
(including, but not limited to, rights arising from Change in Law, Hedging
Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Agreement)).

(u)
Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.

(v)
Early Unwind. In the event the sale of the “Underwritten Securities” (as defined
in the Purchase Agreement) is not consummated with the Initial Purchasers for
any reason, or (at Dealer’s election) Counterparty fails to deliver to Dealer
opinions of counsel as required pursuant to Section 10(a), in each case by 5:00
p.m. (New York City time) on the Premium Payment Date, or such later date as
agreed upon by the parties (the Premium Payment Date or such later date, the
“Early Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (i) the Transaction and all of the
respective rights and obligations of Dealer and Counterparty under the
Transaction shall be cancelled and terminated and (ii) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date. Each of Dealer and
Counterparty represents and acknowledges to the other that, upon an Early
Unwind, all obligations with respect to the Transaction shall be deemed fully
and finally discharged.

(w)
Payment by Counterparty. In the event that, following payment of the Premium,
(i) an Early Termination Date occurs or is designated with respect to the
Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount



29

--------------------------------------------------------------------------------







calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.
(x)
Other Adjustments Pursuant to the Equity Definitions. Notwithstanding anything
to the contrary in this Confirmation, solely for the purpose of adjusting the
Cap Price, the terms “Potential Adjustment Event,” “Merger Event,” and “Tender
Offer” shall each have the meanings assigned to such term in the Equity
Definitions (as amended by Section 10(i)(i)), and upon the occurrence of a
Merger Date, the occurrence of a Tender Offer Date, or declaration by
Counterparty of the terms of any Potential Adjustment Event, respectively, as
such terms are defined in the Equity Definitions, the Calculation Agent shall
determine in a commercially reasonable manner whether such occurrence or
declaration, as applicable, has had a material economic effect on the
Transactions and, if so, may, in its commercially reasonable discretion, adjust
the Cap Price to preserve the fair value of the Options to Dealer; provided that
in no event shall the Cap Price be less than the Strike Price; provided further
that any adjustment to the Cap Price made pursuant to this Section 10(x) shall
be made without duplication of any other adjustment hereunder (including, for
the avoidance of doubt, adjustment made pursuant to the provisions opposite the
captions “Method of Adjustment,” “Consequences of Merger Events / Tender Offers”
and “Consequence of Announcement Events” in Section 3 above).

(y)
Delivery of Tax Certificates. For purposes of Section 4(a)(i) of the Agreement,
on or prior to the Trade Date and at any other time reasonably requested by
Dealer, Counterparty shall have delivered to Dealer a properly completed
Internal Revenue Service Form W-9. For purposes of Section 4(a)(i) of the
Agreement, on or prior to the Trade Date and at any other time reasonably
requested by Counterparty, Dealer shall have delivered to Counterparty a
properly completed Internal Revenue Service Form [Applicable tax form
specified].

(z)
Withholding Tax Imposed on Payments to Non-U.S. Counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Agreement, shall not include any U.S. federal
withholding tax imposed or collected pursuant to FATCA (a “FATCA Withholding
Tax”). “FATCA” is defined as Sections 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended (the “Code”), any current or future regulations
or official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code. For the
avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of
Section 2(d) of the Agreement.

(aa)
2015 Section 871(m) Protocol. Dealer is adherent to the ISDA 2015 Section 871(m)
Protocol published by the International Swaps and Derivatives Association, Inc.
on November 2, 2015, as may be amended or modified from time to time (the “2015
Section 871(m) Protocol”). In the event that Counterparty is not an adherent to
the 2015 Section 871(m) Protocol, Dealer and Counterparty hereby agree that the
Agreement shall be treated as a Covered Master Agreement (as that term is
defined in the 2015 Section 871(m) Protocol) and the Agreement shall be deemed
to have been amended in accordance with the modifications specified in the
Attachment to the 2015 Section 871(m) Protocol.

(bb)
Payee Tax Representations. For purposes of Section 3(f) of the Agreement,
Counterparty represents that it is a “U.S. person” (as that term is used in
section 1.1441-4(a)(3)(ii) of the U.S. Treasury Regulations) for U.S. federal
income tax purposes and “exempt” within the meaning of sections 1.6041-3(p) and
1.6049-4(c) of the U.S. Treasury Regulations from information reporting on U.S.
Internal Revenue Service Form 1099 and backup withholding. For purposes of
Section 3(f) of the Agreement, Dealer represents that [Applicable
representations included].





30

--------------------------------------------------------------------------------















31

--------------------------------------------------------------------------------








Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Dealer the fully executed Confirmation via
facsimile or e-mail.
Very truly yours,
[DEALER NAME]
By:
 
Authorized Signatory
Name:



Accepted and confirmed
as of the Trade Date:
LivePerson, Inc.
By:
 
Authorized Signatory
Name:









[Signature Page to Base Capped Call Confirmation]